Exhibit SUBSIDIARIES OF THE REGISTRANT Subsidiary State of Incorporation NextWave Wireless LLC Delaware NextWave Broadband Inc. Delaware NW Spectrum Co. Delaware NextWave Metropolitan Inc. Delaware AWS Wireless Inc. Delaware WCS Wireless License Subsidiary, LLC Delaware Inquam Norway AS Norway Inquam Broadband GmbH Germany PacketVideo Corporation Delaware WCS Wireless Licence Subsidiary, LLC Delaware Babian Software India Pvt India India Cygnus Communications Inc. Delaware Cygnus Multimedia Communications Limited United Kingdom Cygnus Multimedia Communications, Inc. Delaware Cygnus Acquisition Co. Nova Scotia, Canada PacketVideo N. Carolina Corp. North Carolina PacketVideo Germany GmbH Germany PacketVideo Japan Corp. Japan PacketVideo France SARL France PacketVideo Finland Oy Finland PacketVideo India Private Limited India NWGN Inc. Delaware GO Networks, Ltd. Israel Hughes Systique Corporation Delaware Nextwave Argentina S.A. Argentina Infotel Argentina S.A. Argentina Callbi S. A. Argentina 4253311 Canada Inc. Ontario, Canada 4399773 Canada Inc. Ontario, Canada PacketVideo Switzerland (SDC) Switzerland WiMAX Telecom AG Switzerland WiMAX Telecom GmbH Austria WiMAX Telecom d.o.o. Croatia WiMax Telecom Service GmbH Austria WiMax Telecom Slovakia, s.r.o. Slovakia Calix Consulting AG Switzerland NextWave Spectrum UK Ltd. United Kingdom NextWave Inversiones Ltda. Chile NextWave Chile Ltda. Chile Southam Chile SA Chile Sociedad Televisora CBC Ltd. Chile
